Citation Nr: 0525077	
Decision Date: 09/14/05    Archive Date: 09/21/05	

DOCKET NO.  02-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder other than PTSD, to include a 
schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 23, 2000, to 
November 29, 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2002 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision by the Board dated February 2, 2004, denied 
entitlement to service connection for schizoaffective 
disorder, claimed as PTSD.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the Secretary 
of Veterans Affairs and the veteran-appellant, vacated the 
Board's February 2, 2004, decision and remanded the matter to 
the Board for further proceedings. 

On May 15, 2003, the veteran testified at a hearing before 
the undersigned acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.

In February 2005, the Board remanded this case to the RO via 
the VA Appeals Management Center (AMC) in Washington, D.C.  
The case was returned to the Board in July 2005.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran did not engage in combat with an enemy of the 
United States.

3.  There is no credible supporting evidence of any in-
service stressor.

4.  There is no post-service or current diagnosis of PTSD 
based on verified in-service stressor.

5.  The presumption that the veteran was in sound psychiatric 
condition at entrance upon active duty has been rebutted by 
clear and unmistakable (obvious or manifest) evidence.

6.  The underlying condition of the veteran's psychiatric 
disorder which pre-existed his brief period of active service 
did not increase in severity during his active service.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

2.  A psychiatric disorder other than PTSD was not incurred 
in or aggravated by service, and psychosis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

VCAA notice letters furnished by the RO to the veteran in 
April 2001 and in May 2001 prior to the adjudication of his 
claim contained the four elements of notice listed by the 
Court in Pelegrini II and thereby fulfilled VA's duty to 
notify pursuant to the VCAA and its implementing regulations.  

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the veteran's 
service medical records and records of post-service treatment 
which he identified.  In addition, VA afforded the veteran a 
VA psychiatric examination and medical nexus opinion in 
October 2001 in order  to comply with the Court's order 
granting the joint motion to vacate and remand, and VA 
obtained a clarifying opinion in April 2005 from the VA 
psychiatrist who evaluated the veteran in October 2001.  The 
veteran and his representative have submitted a medical 
opinion and written argument in support of the appeal.  The 
veteran and his representative have not identified any 
additional existing evidence which might be relevant to the 
claim on appeal.  Therefore, the Board finds that further 
assistance is not required and the case is ready for 
appellate review.  

II. Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Psychosis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from active service.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2004).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2004). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

VA's General Counsel held that the presumption of soundness 
is rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service and that it was 
not aggravated by service and that 38 U.S.C.A. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of soundness 
condition.  See VAOGCPREC 3-2003; see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

38 C.F.R. § 3.304(b), the regulation implementing 38 U.S.C.A. 
§ 1111, pertaining to presumption of soundness, was amended 
during the pendency of the veteran's appeal.  See 70 Fed. 
Reg. 23027-23029 (May 4, 2005).  The amendment applies to the 
veteran's appeal.  The veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  38 C.F.R. § 3.304(b), as 
amended.

A pre-existing injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable (obvious or manifest) evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(b) (2004).  

Given the plain meaning of 38 U.S.C. 1153 and the purposes of 
veterans' disability laws, temporary or intermittent flare-
ups during service of a pre-existing injury or disease are 
not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2004).

III. Factual Background

Although in a report of medical history for enlistment in 
October 1999 the veteran denied having had nervous trouble of 
any sort and despite the finding at an examination for 
enlistment in October 199 that the veteran's psychiatric 
status was normal, it is not in dispute that the veteran had 
an acquired psychiatric disorder prior to his brief period of 
active military service.  The veteran has contended that his 
pre-existing disorder was aggravated during his several weeks 
of active service.  At the hearing in May 2003, the veteran 
testified that "I had a psychological disability prior-
before getting into the military.  I had two of my family 
members that was killed when I was young and I had flashbacks 
ever since then."  (Transcript, page 2).  He further 
testified that he believe he was entitled to service 
connection for a schizo-affective disorder "because when I 
went into the boot camp I didn't know that all those shots 
was gonna mess me up-have me messed up like-catching a lot of 
illness, and for-rashes."  (Transcript, page 3).  When asked 
by his representative whether any doctor had told him that 
his schizoaffective disorder had been aggravated by his 
joining the military, he replied "No, it was not 
aggravated."  (Transcript, page 3).  

The veteran's service medical records show that on November 
16 and 17, 2000, after about four weeks of active service, he 
was examined in conjunction with administrative separation.  
At that time he admitted to a history of depression since he 
was 9 years of age, a diagnosis of depression when he was 
17 years of age, and a 16-year history of taking psychotropic 
medications.  It was noted that he had stopped taking his 
medication for depression just prior to entrance on active 
service the previous month.  The examiner found that the 
veteran had symptoms compatible with PTSD and that the PTSD 
had preexisted service and was "secondary" to childhood 
trauma.  The veteran indicated to the examiner that at age 9 
he found the murdered bodies of his mother and brother.  He 
added that he was also a victim of sexual abuse from age 9 to 
age 17.  He further reported a history of drug and alcohol 
abuse prior to entering active service.  He did not describe 
any stressful events in service and the examiner did not find 
any aggravation of his preexisting psychiatric disorder.

The veteran's post-service medical records include reports 
from the Cook County, Illinois, Health Department dated in 
1995 and 1998 reflecting a history of PTSD related to 
experiences in childhood.  

At the time of the VA psychiatric examination in October 
2001, the pertinent medical records in the claims file were 
viewed by the examiner.  The diagnosis was schizoaffective 
disorder.  The examiner reported that the criteria for a 
diagnosis of PTSD were not met.  The examiner expressed the 
opinion that "since the veteran was in the military for only 
2 months, it is not at least as likely as not that his 
preexistent mental condition was worsened or aggravated by 
military service."  

In support of his claim, the veteran submitted a February 
2005 statement by a private physician who identified himself 
as a board-certified specialist in internal medicine.  The 
physician indicated that a review of the veteran's medical 
records showed that the veteran had a preexisting psychiatric 
disorder prior to active service.  The private internist 
stated it was his opinion that the veteran had "schizo-
affective disorder and PTSD as a result of extreme childhood 
trauma.  These pre-existing conditions, in my opinion, were 
as likely as not, aggravated and worsened as a result of and 
during his active service.  I feel this is particularly 
likely since he was not on psychiatric medication nor was he 
receiving psychotherapy during his time in the military."

The veteran was afforded another psychiatric examination by 
VA in April 2005 by the same physician who had evaluated him 
in October 2001.  The VA examiner reviewed the claims file, 
to include the private internist's opinion.  The VA examiner 
found that the veteran was suffering from the pre-existing 
conditions of schizoaffective disorder and PTSD due to 
childhood trauma prior to entering military service, and he 
reported that there was no evidence that the veteran's two 
months' of military service played any role in producing or 
aggravating his pre-existing psychiatric disorders.  

Analysis
A.  Service connection for PTSD 

It is undisputed that the veteran did not engage in combat 
with an enemy of the United States.  Service connection for 
PTSD would, in his case, therefore require credible 
supporting evidence of a claimed in-service stressor, see 
38 C.F.R. § 3.304(f) (2004).  The veteran has not described a 
specific stressful incident or experience in service other 
than his receiving immunization injections during basic 
training (Transcript, page 3), and there is no credible 
supporting evidence or, indeed, any supporting evidence of 
record of this or any other in-service stressful event.  The 
in-service diagnosis of PTSD in this case was based on 
childhood/adolescent trauma and not on any in-service 
stressor.  Most importantly, there is no medical evidence of 
record of a diagnosis of PTSD related to a verified in-
service stressor.  The Board must, therefore, conclude that 
the requirements in law for service connection for PTSD are 
not met, and entitlement to that benefit is not established.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).  

B. Service Connection for Acquired Psychiatric Disorder Other 
Than PTSD, To Include Schizoaffective Disorder.

The Board finds that the presumption that the veteran was in 
sound psychiatric condition at the time of his entrance into 
active service on October 23, 1999, has been rebutted by 
clear and unmistakable evidence.  In his report of medical 
history for enlistment, the veteran stated he was in good 
health and was not taking any current medications.  He denied 
ever having had nervous trouble of any sort or depression or 
excessive worry.  However, at the hearing in May 2003, the 
veteran admitted to having been treated by mental health 
professionals prior to service.  The veteran's psychiatric 
status at the time of his enlistment examination was recorded 
as normal.  However, within several weeks of active service, 
he reported a history of psychic trauma which included 
witnessing his mother and brother being murdered, being a 
victim of sexual abuse beginning at age nine, being the 
victim of frequent beatings by school peers, and having a 
significant history of alcohol and drug abuse.  The record 
shows that during his brief period of military service and 
since then no physician or other mental health professional 
has found that he was psychiatrically sound at the time of 
service entrance, and the veteran and his representative do 
not contend that he was psychiatrically sound at service 
entrance.  

With regard to the recently amended provision of 38 C.F.R. 
§ 3.304(b) that in order to rebut the presumption of 
soundness, clear and unmistakable (obvious or manifest) 
evidence must demonstrate that a disease that existed prior 
to service was not aggravated by service, the Board finds 
that this requirement has been met in the veteran's case for 
the reasons stated below.  

The Board notes that the veteran's attorney obtained and 
submitted a medical opinion to the effect that the veteran's 
pre-existing psychiatric disorder was aggravated by service 
and the veteran's attorney has argued that, by virtue of this 
physician's opinion, it cannot be considered that there is 
clear and unmistakable (obvious or manifest) evidence 
demonstrating that the veteran's psychiatric disease which 
existed prior to service was not aggravated by service.  The 
Board disagrees.  The issue of whether the veteran's pre-
existing psychiatric disorder was aggravated by service is a 
medical issue on which the only probative evidence would be 
competent medical evidence by a psychiatrist, clinical 
psychologist, or other qualified clinical mental health 
professional.  The VA physician who reviewed the veteran's 
pertinent medical records, interviewed the veteran, and found 
no aggravation of the veteran's pre-existing psychiatric 
disorder by his military service is a specialist in 
psychiatry who thus has the education, training, and 
experience to offer competent medical evidence on the medical 
issues presented by this appeal, see 38 C.F.R. § 3.159(a)(1) 
(2004).  However, there is no indication whatsoever in the 
record of this appeal that the specialist in internal 
medicine (who indicated that he had reviewed the veteran's 
medical records but did not indicate that he interviewed the 
veteran and who stated an opinion in February 2005 for which 
he offered no rationale that the veteran's pre-existing 
psychiatric disorder was aggravated by his brief period of 
military service) has any psychiatric education, training, or 
expertise which would qualify him to offer competent medical 
evidence on the questions which the Board has found require 
the education, training, and experience of a clinical mental 
health professional to offer competent medical evidence.  See 
38 C.F.R. § 3.159(a)(1) (2004).  Therefore, the Board finds 
that the February 2005 opinion by the internist consulted by 
the veteran's attorney has no probative value on the issue of 
whether the veteran's pre-existing psychiatric disorder was 
aggravated by service.  As the only competent medical 
evidence of record in this case on the issue of whether the 
veteran's pre-existing psychiatric disorder was aggravated by 
service (which consists of the findings and opinion of the VA 
psychiatrist who evaluated the veteran in October 2001 and 
reviewed his pertinent medical records) constitutes clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that the veteran's psychiatric disease which existed prior to 
service was not aggravated by service under the provisions of 
38 C.F.R. § 3.304(b), as amended, the presumption of 
soundness at service entrance has been rebutted.

With regard to the 38 C.F.R. § 3.306(a) presumption of 
aggravation, there is no competent medical evidence that the 
underlying condition of the veteran's psychiatric disorder 
which pre-existed service increased in severity during his 
brief period of service.  The Board notes that there is no 
such medical evidence in his service medical records, and 
that the VA psychiatrist who evaluated the veteran in October 
2001 and reviewed his pertinent medical records found that 
the veteran's psychiatric disorder which pre-existed service 
did not increase in severity during service.  See Hunt, 
supra.

Finally, with regard to the issue of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, to include schizoaffective disorder, the Board finds 
that there is no competent medical evidence that the 
veteran's currently diagnosed schizoaffective disorder is 
etiologically related to any incident of or manifestation 
during his active service.  There is no medical evidence of 
record showing that the psychotic symptoms of the veteran's 
acquired psychiatric disorder were first manifested during 
the year following his separation from service in November 
2000.  The Board concludes that there is no basis in law or 
fact on which service connection for an acquired psychiatric 
disorder other than PTSD, to include schizoaffective 
disorder, may be allowed on either a direct or presumptive 
basis.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309(a) (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other 
than PTSD, to include schizoaffective disorder, is denied.  



	                        
____________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


